DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 14 December 2021.
Claim 9 is canceled.
Claims 1, 2, 7, 10, 11, and 14-16 are amended.
Claims 1-8 and 10-16 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 14 December 2021:
a.	Rejections of claims 7 and 14 under 35 U.S.C. 112(b) are maintained. Applicant’s amendments to claims 7 and 14 fail to resolve the vague and ambiguous recitations of these claim, as detailed below in the claim rejections under 35 U.S.C. 112(b)
b.	Rejections of claims 10-14 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 7 and 14, the following is recited (emphasis added): “wherein the trace data includes only flow-level data, wherein the flow level data includes data identifying one or more of a transport protocol, a source port, a destination port, a number of bytes sent and a number of bytes received.” The claims explicitly exclude any data that is not “flow-level”. Although paragraph 0063 of the instant specification provides a few examples of some data fields that may be included in flow-level data (e.g. transport protocol, a source port, a destination port, a number of bytes sent and a number of bytes received, as is now recited in the claim), these examples do not constitute a definition. The instant specification provides no definition of “flow-level” data nor does it provide any criterion for distinguishing data deemed “flow-level” from data deemed not to be “flow-level.” Therefore, the recitation of “wherein the trace data includes only flow-level data” is vague and ambiguous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (U.S. Patent Application Publication No. 20210133014 A1, hereinafter referred to as Agarwal) in view of Jia, Tong, et al. ("An approach for anomaly diagnosis based on hybrid graph model with logs for distributed services." 2017 IEEE International Conference on Web Services (ICWS). IEEE, 2017. pp. 25-32. Hereinafter referred to as Jia)
As to claim 1, Agarwal teaches a method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising the steps, implemented in one or more processors, of:
receiving multiple processing requests for each of a plurality of different processing request types (see Agarwal para. 0246: multiple different types of requests are received), each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Agarwal para. 0247 and Fig. 25: each request type 2524 is associated with services 2502);
receiving tracing data for a plurality of micro-services (see Agarwal para. 0083-0084: the system collects tracing data for microservices) of the deployed cloud service (see Agarwal para. 0085: the services run in the cloud), wherein the tracing data defines relationships between the plurality of micro-services of the deployed cloud service (see Agarwal para. 0081-0082 and Fig. 2B: the trace data represents relationships between services, such as a parent-child relationship) at a plurality of different time intervals (see Agarwal para. 0139: the trace data is divided into discreet time ranges, also referred to as time windows);
computing a functional graph based on the tracing data (see Agarwal para. 0097 and Fig. 5: based on the tracing information, the system creates a “full-context application topology graph,” also referred to as a “service graph”) for each of the plurality of different time intervals (see Agarwal para. 0167 and Fig. 5: each “service graph” created by the system corresponds to a particular time duration; in the illustrative example of Fig. 5, service graph 500 corresponds to the 30-minute interval from 9:12 a.m. to 9:42 a.m), wherein nodes of each functional graph include the plurality of micro-services (see Agarwal para. 0098 and Fig. 5: each node of the service graph corresponds to a microservice; in the illustrative example of Fig. 5, service graph 500 has nodes 502, 504, and 506, corresponding to the microservices “frontend,” “recommendation-service,” and “productcatalogservice,” respectively) and wherein links between the nodes represent relationships between the plurality of micro-services (see Agarwal para. 0100 and Fig. 5: each edge of the service graph corresponds to a dependency between microservices; in the illustrative example of Fig. 5, “frontend” service 502 has an edge connecting it to “recommendation-service” 504, which depicts the dependency relationship between these two microservices);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Agarwal para. 0167 and Fig. 5: error rate 590 is determined for service graph 500 over a given time duration; in the illustrative example of Fig. 5, the time duration is the 30-minute interval from 9:12 a.m. to 9:42 a.m and the corresponding error rate is 750.54/s; Note: Agarwal’s error rate corresponds to the claimed anomaly score); and
detecting a presence of one or more anomalies based on the anomaly scores (see Agarwal para. 0095: based on analysis of the errors, the system provides insight into anomalous behavior).
Agarwal does not appear to explicitly disclose for each of one or more of the plurality of different processing request types: receiving tracing data, computing a functional graph based on the tracing data, comparing the functional graphs, and detecting a presence of one or more anomalies.
However, Jia teaches:
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Jia para. spanning pp. 25-26 and Fig. 1: user requests are of different types. In the illustrative example of Fig. 1, user requests of different types results in four different flows through the call flow graphs (CFGs) of three different micro-services.); and
for each of one or more of the plurality of different processing request types (see see Jia p. 25, second col., first para., and Figs. 1-2: the technique of the invention is applied for each request):
receiving tracing data (see Jia p. 26, second col., last full para., and Fig. 2: the system receives logs of tracing data) for the corresponding plurality of micro-services (see Jia para. spanning pp. 25-26 and Fig. 1: the services are micro-services) of the deployed cloud service (see Jia abstract: the technique of the invention is applied to data from a cloud platform);
computing a functional graph based on the tracing data for each of the plurality of
different time intervals (see Jia p. 26, second col., last full para., and Fig. 2: based on the logs of tracing data, the system “mines” a time-weighted control flow graph (TCFG) for a plurality of time intervals T1-T5);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.); and
detecting a presence of one or more anomalies based on the anomaly scores (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal to include the teachings of Jia because enables creation of a graph-based model that helps identify the root cause of anomalies (see Jia abstract and p. 25, first column).

As to claim 2, Agarwal as modified by Jia teaches wherein the relationships defined in the tracing data include a sequence of calls between the plurality of micro-services (see Agarwal para. 0081-0082 and Fig. 2B: the trace data represents relationships between services, such as a parent-child relationship when one service calls another service).

As to claim 3, Agarwal as modified by Jia teaches wherein the step of computing a functional graph includes computing a weight for each of the links in the functional graph based on the sequence of calls (see Agarwal para. 0120 and Fig. 5: edges of service graph 500 are annotated with their corresponding latency values; Note: Agarwal’s latency value corresponds to the claimed weight).

As to claim 6, Agarwal as modified by Jia teaches wherein the step of comparing the functional graphs includes comparing functional graphs of consecutive time intervals (see Agarwal para. 0160: analysis of consecutive spans; and see Agarwal para. 0219 and Fig. 22: consecutive time windows Y 2280 and Y+M 2285).

As to claim 7, Agarwal as modified by Jia teaches wherein the trace data includes only flow-level data (see Agarwal para. 0066: trace data is a record of the request-response flow), wherein the flow level data includes data identifying one or more of a transport protocol, a source port, a destination port, a number of bytes sent and a number of bytes received (see Agarwal Figs. 6-8: flow level data comprises number of bytes requested).

As to claim 8, Agarwal as modified by Jia teaches wherein the step of identifying an anomaly includes signaling an anomaly for the processing request and/or outputting a system status classification (see Agarwal para. 0258: based on generated metrics, the system determines there is an issue that needs attention, and an alert is generated).

As to claim 10, Agarwal teaches a system comprising one or more processors coupled to a memory storing instructions, which when executed by the one or more processors (see Agarwal para. 0014: the invention is embodied as a system comprising a processing device) cause the one or more processors to implement of a method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising:
receiving multiple processing requests for each of a plurality of different processing request types (see Agarwal para. 0246: multiple different types of requests are received), each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Agarwal para. 0247 and Fig. 25: each request type 2524 is associated with services 2502);
receiving tracing data for a plurality of micro-services (see Agarwal para. 0083-0084: the system collects tracing data for microservices) of the deployed cloud service (see Agarwal para. 0085: the services run in the cloud), wherein the tracing data defines relationships between the plurality of micro-services of the deployed cloud service (see Agarwal para. 0081-0082 and Fig. 2B: the trace data represents relationships between services, such as a parent-child relationship) at a plurality of different time intervals (see Agarwal para. 0139: the trace data is divided into discreet time ranges, also referred to as time windows);
computing a functional graph based on the tracing data (see Agarwal para. 0097 and Fig. 5: based on the tracing information, the system creates a “full-context application topology graph,” also referred to as a “service graph”) for each of the plurality of different time intervals (see Agarwal para. 0167 and Fig. 5: each “service graph” created by the system corresponds to a particular time duration; in the illustrative example of Fig. 5, service graph 500 corresponds to the 30-minute interval from 9:12 a.m. to 9:42 a.m), wherein nodes of each functional graph include the plurality of micro-services (see Agarwal para. 0098 and Fig. 5: each node of the service graph corresponds to a microservice; in the illustrative example of Fig. 5, service graph 500 has nodes 502, 504, and 506, corresponding to the microservices “frontend,” “recommendation-service,” and “productcatalogservice,” respectively) and wherein links between the nodes represent relationships between the plurality of micro-services (see Agarwal para. 0100 and Fig. 5: each edge of the service graph corresponds to a dependency between microservices; in the illustrative example of Fig. 5, “frontend” service 502 has an edge connecting it to “recommendation-service” 504, which depicts the dependency relationship between these two microservices);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Agarwal para. 0167 and Fig. 5: error rate 590 is determined for service graph 500 over a given time duration; in the illustrative example of Fig. 5, the time duration is the 30-minute interval from 9:12 a.m. to 9:42 a.m and the corresponding error rate is 750.54/s; Note: Agarwal’s error rate corresponds to the claimed anomaly score); and
detecting a presence of one or more anomalies based on the anomaly scores (see Agarwal para. 0095: based on analysis of the errors, the system provides insight into anomalous behavior).
Agarwal does not appear to explicitly disclose for each of one or more of the plurality of different processing request types: receiving tracing data, computing a functional graph based on the tracing data, comparing the functional graphs, and detecting a presence of one or more anomalies.
However, Jia teaches:
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Jia para. spanning pp. 25-26 and Fig. 1: user requests are of different types. In the illustrative example of Fig. 1, user requests of different types results in four different flows through the call flow graphs (CFGs) of three different micro-services.); and
for each of one or more of the plurality of different processing request types (see see Jia p. 25, second col., first para., and Figs. 1-2: the technique of the invention is applied for each request):
receiving tracing data (see Jia p. 26, second col., last full para., and Fig. 2: the system receives logs of tracing data) for the corresponding plurality of micro-services (see Jia para. spanning pp. 25-26 and Fig. 1: the services are micro-services) of the deployed cloud service (see Jia abstract: the technique of the invention is applied to data from a cloud platform);
computing a functional graph based on the tracing data for each of the plurality of
different time intervals (see Jia p. 26, second col., last full para., and Fig. 2: based on the logs of tracing data, the system “mines” a time-weighted control flow graph (TCFG) for a plurality of time intervals T1-T5);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.); and
detecting a presence of one or more anomalies based on the anomaly scores (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal to include the teachings of Jia because enables creation of a graph-based model that helps identify the root cause of anomalies (see Jia abstract and p. 25, first column).

As to claim 11, see the rejection of claim 2 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Agarwal teaches a tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, provide for execution of (see Agarwal para. 0013: the invention is embodied as a computer-readable medium having computer-readable program code) a method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising:
receiving multiple processing requests for each of a plurality of different processing request types (see Agarwal para. 0246: multiple different types of requests are received), each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Agarwal para. 0247 and Fig. 25: each request type 2524 is associated with services 2502);
receiving tracing data for a plurality of micro-services (see Agarwal para. 0083-0084: the system collects tracing data for microservices) of the deployed cloud service (see Agarwal para. 0085: the services run in the cloud), wherein the tracing data defines relationships between the plurality of micro-services of the deployed cloud service (see Agarwal para. 0081-0082 and Fig. 2B: the trace data represents relationships between services, such as a parent-child relationship) at a plurality of different time intervals (see Agarwal para. 0139: the trace data is divided into discreet time ranges, also referred to as time windows);
computing a functional graph based on the tracing data (see Agarwal para. 0097 and Fig. 5: based on the tracing information, the system creates a “full-context application topology graph,” also referred to as a “service graph”) for each of the plurality of different time intervals (see Agarwal para. 0167 and Fig. 5: each “service graph” created by the system corresponds to a particular time duration; in the illustrative example of Fig. 5, service graph 500 corresponds to the 30-minute interval from 9:12 a.m. to 9:42 a.m), wherein nodes of each functional graph include the plurality of micro-services (see Agarwal para. 0098 and Fig. 5: each node of the service graph corresponds to a microservice; in the illustrative example of Fig. 5, service graph 500 has nodes 502, 504, and 506, corresponding to the microservices “frontend,” “recommendation-service,” and “productcatalogservice,” respectively) and wherein links between the nodes represent relationships between the plurality of micro-services (see Agarwal para. 0100 and Fig. 5: each edge of the service graph corresponds to a dependency between microservices; in the illustrative example of Fig. 5, “frontend” service 502 has an edge connecting it to “recommendation-service” 504, which depicts the dependency relationship between these two microservices);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Agarwal para. 0167 and Fig. 5: error rate 590 is determined for service graph 500 over a given time duration; in the illustrative example of Fig. 5, the time duration is the 30-minute interval from 9:12 a.m. to 9:42 a.m and the corresponding error rate is 750.54/s; Note: Agarwal’s error rate corresponds to the claimed anomaly score); and
detecting a presence of one or more anomalies based on the anomaly scores (see Agarwal para. 0095: based on analysis of the errors, the system provides insight into anomalous behavior).
Agarwal does not appear to explicitly disclose for each of one or more of the plurality of different processing request types: receiving tracing data, computing a functional graph based on the tracing data, comparing the functional graphs, and detecting a presence of one or more anomalies.
However, Jia teaches:
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Jia para. spanning pp. 25-26 and Fig. 1: user requests are of different types. In the illustrative example of Fig. 1, user requests of different types results in four different flows through the call flow graphs (CFGs) of three different micro-services.); and
for each of one or more of the plurality of different processing request types (see see Jia p. 25, second col., first para., and Figs. 1-2: the technique of the invention is applied for each request):
receiving tracing data (see Jia p. 26, second col., last full para., and Fig. 2: the system receives logs of tracing data) for the corresponding plurality of micro-services (see Jia para. spanning pp. 25-26 and Fig. 1: the services are micro-services) of the deployed cloud service (see Jia abstract: the technique of the invention is applied to data from a cloud platform);
computing a functional graph based on the tracing data for each of the plurality of
different time intervals (see Jia p. 26, second col., last full para., and Fig. 2: based on the logs of tracing data, the system “mines” a time-weighted control flow graph (TCFG) for a plurality of time intervals T1-T5);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.); and
detecting a presence of one or more anomalies based on the anomaly scores (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal to include the teachings of Jia because enables creation of a graph-based model that helps identify the root cause of anomalies (see Jia abstract and p. 25, first column).

As to claim 16, Agarwal as modified by Jia teaches further comprising receiving a processing request, the processing request defining the plurality of micro-services of the deployed cloud service (see Agarwal para. 0228 and Fig. 22: via query interface 2282, users submit queries for specified services).

Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal and Jia as applied to claims 1 and 10 above, and further in view of Yang, Yu, et al. ("Mining density contrast subgraphs." 2018 IEEE 34th International Conference on Data Engineering (ICDE). IEEE, 2018. pp. 221-232. Hereinafter referred to as Yang).
As to claim 4, Agarwal as modified by Jia does not appear to explicitly disclose wherein the step of comparing the functional graphs includes computing a density value for each of the functional graphs and determining an amount of change of the computed density values between the functional graphs.
However, Yang teaches wherein the step of comparing the functional graphs includes computing a density value for each of the functional graphs (see Yang p. 223, under the heading “A. Measures of Graph Density”: average degree is computed a subgraph by computing the average weight of edges in the subgraph) and determining an amount of change of the computed density values between the functional graphs (see Yang p. 223, under the heading “B. Mining Density Contrast Subgraph”: the contrast between subgraphs is determined by comparing their corresponding densities).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal as modified by Jia to include the teachings of Yang because it helps identify contrasts between multiple related graphs and subgraphs, enabling effective trend detection (see Yang p. 221, under the heading “I. INTRODUCTION”).

As to claim 5, Agarwal as modified by Jia and Yang teaches wherein the step of computing a density value includes, for each functional graph, computing one or more subgraphs and for each of the one or more subgraphs computing a density vector based on the average weight of all links in the subgraph (see Yang p. 223, under the heading “A. Measures of Graph Density”: average degree is computed a subgraph by computing the average weight of edges in the subgraph), and wherein the step of determining an amount of change of the computed density values between the functional graphs includes comparing the density vectors of different functional graphs (see Yang p. 223, under the heading “B. Mining Density Contrast Subgraph”: the contrast between subgraphs is determined by comparing their corresponding densities).

As to claim 12, see the rejection of claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163